Citation Nr: 0529935	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for anaplastic lymphoma, 
including as secondary to herbicide exposure.  

(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for ataxia with peripheral neuropathy is addressed in 
a separate decision because of different representation.)  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to May 1966.  This case is before the Board of 
Veterans' Appeals (Board) on April 2003 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to an April 2003 joint motion by the parties (Joint 
Motion).  The appeal was initiated from a December 2000 
decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1999, the veteran appeared 
for a personal hearing before a Decision Review Officer at 
the RO, and in January 2002 he appeared for a videoconference 
hearing before the undersigned.  The case was before the 
Board in April 2002, when the Board found that new and 
material evidence had not been received to reopen a claim of 
service connection for anaplastic lymphoma, including as 
secondary to herbicide exposure (the Board characterized the 
issue to reflect that there was a prior final decision on 
such claim).  The veteran appealed that decision to the 
Court.  By an April 2003 Order, the Court vacated the April 
2002 Board decision, and remanded the matter for 
readjudication.  In July 2003, the Board received a 
declaration of representation (and a fee agreement), whereby 
the attorney listed on the preceding page noted that his 
representation of the veteran would be limited to the issue 
of whether new and material evidence has been received to 
reopen a claim of service connection for anaplastic lymphoma.  
Pursuant to the Court's April 2003 Order, the Board remanded 
the case to the RO in September 2003 for readjudication 
consistent with the Joint Motion (primarily to provide the 
veteran notice of the Veteran's Claims Assistance Act of 2000 
(VCAA), to "apprise[] [the veteran] of what evidence, not 
previously provided, was necessary to substantiate the 
claim," and to provide him specific notice of his and VA's 
respective responsibilities in evidence development).  


FINDINGS OF FACT

1.  A December 1998 rating decision denied service connection 
for anaplastic lymphoma, including as secondary to herbicide 
exposure, on the basis that there was no evidence to support 
the veteran's contention that such disease was first 
manifested in service, or that the veteran was exposed to 
herbicides during service; the veteran initiated, but did not 
perfect, an appeal of that decision.  

2.  Evidence received since the December 1998 rating decision 
either duplicates or is cumulative to evidence then of 
record, or does not bear on whether the veteran's anaplastic 
lymphoma is related to service (or whether he was exposed to 
herbicides during service), and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence received since the December 1998 rating decision is 
not new and material, and the claim of service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in December 2003 
correspondence from the RO, and in a June 2004 supplemental 
statement of the case (SSOC).  Although he was provided full 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the December 2000 decision now on appeal, 
in a statement of the case (SOC) issued in July 2001, in the 
December 2003 correspondence, and in the June 2004 SSOC) of 
everything required.  Specifically, the December 2003 
correspondence informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims.  The 
veteran has had ample opportunity to respond and supplement 
the record subsequent to the notice, and has had ample 
opportunity to participate in the adjudicatory process.  

Regarding content of notice, the December 2000 decision, and 
the SOC and the SSOC, informed the veteran of what the 
evidence showed and why the claims were denied.  He was 
advised by the December 2003 correspondence and the June 2004 
SSOC that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  While he was not specifically informed of the 
definition of "new and material evidence," the December 
2000 decision, the July 2001 SOC, and the December 2003 
correspondence expressly advised the veteran of what the 
evidence must show to establish service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure; and the correspondence advised him of what 
information or evidence VA needed from him.  Because "new 
and material evidence," by definition, essentially 
constitutes evidence that is pertinent and material to the 
issue of whether service connection is warranted, the Board 
finds that the notification/information provided the veteran 
in the December 2000 decision, the July 2001 SOC, and the 
December 2003 correspondence is equivalent to the 
notice/information he would have received even if such notice 
was specifically limited to the definition of "new and 
material evidence."  The RO has asked the veteran to submit, 
or provide releases for VA to obtain, any pertinent records.  
He was expressly asked to let VA know "[i]f there is any 
other evidence or information that you think will support 
your claim," and to "submit medical or other evidence 
showing that you were exposed to herbicides or other 
chemicals while in service and medical or other evidence that 
you developed anaplastic lymphoma due to or as the result of 
exposure to herbicides or other chemicals in service."  (See 
December 18, 2003 letter).  [In essence this also advised the 
veteran what would be considered new and material evidence.]  
Everything submitted to date has been accepted for the record 
and considered.  In June 2003 and December 2003 
correspondence to the RO, the veteran reported that he did 
not have any more pertinent records to submit.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As 
noted, the Board remanded the case in September 2003 to 
provide the veteran notice of the VCAA, to ensure that he was 
advised specifically of what he needs to establish his claim, 
and of his and VA's respective responsibilities in claims 
development.  The development has been completed, the 
additional evidence was considered by the RO, and the case 
was reviewed de novo subsequent to the VCAA notice.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's initial claim of service connection for 
lymphoma was received by the RO in October 1998.  In a 
December 1998 rating decision, the RO denied service 
connection for anaplastic lymphoma, including as secondary to 
herbicide exposure, essentially finding that it was not 
present in service, and was not caused or aggravated by 
service.  The RO further determined that the veteran did not 
serve in Vietnam and that there was no evidence that he was 
exposed to herbicides in service.  The veteran filed a timely 
notice of disagreement with that decision.  In April 1999, 
the RO issued an SOC that included attached correspondence 
advising the veteran that to perfect his appeal he had to 
submit a substantive appeal (VA From 9).  He did not submit a 
substantive appeal, and the December 1998 rating decision 
became final.  

The evidence of record in December 1998 included service 
personnel records reflecting that the veteran's active 
service did not include any service in the Asian/Pacific 
region or in Vietnam.  The service medical records show 
treatment for numerous medical disorders during service, but 
the records are entirely negative for complaints, clinical 
findings, or treatment related to or associated with 
anaplastic lymphoma.  An April 1966 report of examination on 
the veteran's separation from service, and a contemporaneous 
report of medical history, are likewise negative for clinical 
findings or diagnosis of lymphoma or any related illness or 
disease.  

Postservice medical evidence includes October 1998 VA 
hospitalization records revealing diagnosis of anaplastic 
lymphoma.  The records show that the veteran's medical 
history includes T-cell lymphoma on the right side of the 
nose which was diagnosed in 1992.  The hospitalization 
records also indicate that the veteran's mother died in her 
sixties due to lymphoma.  

Evidence received subsequent to the December 1998 rating 
decision includes:

*	Private clinical records dated from December 1990 to 
April 1991 that reveal diagnosis of, and treatment for, 
large cell lymphoma of the nose, first diagnosed in 
1991.  

*	The transcript of the April 1999 hearing, when the 
veteran testified that he thought he was exposed to 
Agent Orange in 1965 or 1966 when the ship on which he 
was serving was involved in a recovery mission off the 
coast of Spain, which involved downed aircraft and 
retrieval of bombs.  He opined that the particular 
aircraft may have been involved in bombing over Vietnam 
and may have had their fuselage contamination with Agent 
Orange.  He acknowledged that he was not sure if the 
planes had been contaminated with Agent Orange, and he 
did not state whether he actually came in contact with 
the aircraft or any of the ordnance from the aircraft.  
He also alleged that his lymphoma may have been caused 
by exposure to "Red Lead" paint that was used aboard 
his ship.  He testified that lymphoma was first 
diagnosed in 1991.  

*	An August 1999 VA examination report showing diagnosis 
of anaplastic large-cell lymphoma, Stage III, with 
multiple cutaneous manifestations, post chemotherapy x6.  
The examination report noted the veteran's service in 
the Caribbean and Mediterranean areas, but it is 
negative for any clinical findings or opinions regarding 
a relationship between the lymphoma and the veteran's 
service.  

*	VA outpatient records dated from September 1998 to July 
2000 revealing treatment the veteran received for 
anaplastic lymphoma.  The most recent records in that 
period indicate that the lymphoma was in remission.  

*	October 2000 correspondence from a VA physician who 
noted that the veteran had been treated for Non-
Hodgkin's Lymphoma, "specifically the type referred to 
a anaplastic large cell lymphoma."  The physician 
stated that the veteran was entitled to benefits which 
are available for patients with that disease.  

*	June 2001 correspondence from the veteran to a Member of 
Congress, wherein he reported that he served on a ship 
that "retrieved aircraft while carrying 55 gallon drums 
with agent orange."

*	Textual evidence entitled "Summary of Reported Agent 
Orange Symptoms & Effects," submitted by the veteran in 
July 2001.  The veteran was not mentioned therein.  
*	The transcript of the January 2002 videoconference 
hearing, where the veteran testified that while assigned 
to the USS Fort Snelling, he performed maintenance 
functions such as painting, swabbing decks, and cleaning 
up spills.  He suggested that it was while performing 
these duties that he came into contact with Agent 
Orange.  He acknowledged that none of his treating 
physicians had ever proffered an opinion as to the 
etiology of his lymphoma.  He denied a family history of 
lymphoma.  He testified that one time he cleaned up a 
substance that floated on the water, and which looked 
like transmission fluid but smelled like kerosene or an 
oily-type base.  He stated that the substance smelled 
like DDT or a bug killer.

*	Additional service personnel records reflecting that the 
veteran served on the USS Snelling from July 1965 to May 
1966, and his duties aboard the ship consisted of 
routine deck maintenance.  

*	Additional VA outpatient records dated through August 
2004, showing treatment the veteran continues to receive 
for numerous health problems.  Generally, the outpatient 
records referencing the veteran's anaplastic lymphoma, 
and treatment/therapy he has received for such disease, 
do so by history only.  The additional VA records are 
negative for any clinical findings or medical opinion 
regarding a link or nexus, between the anaplastic 
lymphoma and the veteran's service.  The most recent VA 
medical evidence is an August 2004 report of VA 
peripheral nerves examination with a diagnosis, in 
pertinent part, of "[s]tatus post chemotherapy for 
treatment of lymphoma which appears to be in 
remission."  

Legal Criteria and Analysis - New and Material Evidence

As noted above, the veteran's claim of service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure, was denied in December 1998.  The veteran 
initiated, but did not perfect, an appeal of the decision.  
Accordingly, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

As shown, the VCAA provides that specific VA action is 
required to assist in developing a claim.  However, it also 
states that nothing in the section shall be construed as 
requiring VA to reopen a previously disallowed claim except 
when new and material has been presented or secured.  See 
38 U.S.C.A. § 5103A.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases (including, as 
pertinent here, non-Hodgkin's lymphoma) which are 
attributable to Agent Orange exposure for veterans who served 
in the Republic of Vietnam from January 1962 through May 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  "Service in Vietnam" includes service in the 
waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a).  

If a malignant tumor becomes manifested to a degree of 10 
percent or more within a year following the veteran's 
discharge from active duty, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 
3.307, 3.309.  

It was previously established, and is not in dispute, that 
the veteran has anaplastic (Non-Hodgkins) lymphoma.  What was 
missing at the time of the final December 1998 rating 
decision was evidence of a nexus between that disease and the 
veteran's service.  Service connection for the disease was 
denied on the basis that anaplastic lymphoma was not shown to 
have been incurred in service, and that the veteran was not 
entitled to the presumptive provisions afforded for that 
disease to veterans who were exposed to herbicides (Agent 
Orange) in Vietnam.  For evidence to bear substantially and 
directly on the specific matter under consideration, it would 
have to pertain to the matter of a relationship between the 
veteran's anaplastic lymphoma and his service. 

As noted above, the evidence added to the record subsequent 
to the December 1998 RO decision consists of private clinical 
records dated from December 1990 to April 1991, VA clinical 
and hospitalization records dated from September 1998 to July 
2000, a report of an August 1999 VA examination, an October 
2000 letter from a VA physician, a June 2001 letter written 
by the veteran, a treatise on Agent Orange, additional 
service personnel records, and the veteran's testimony at 
April 1999 and January 2002 personal hearings.  None of this 
additional evidence is competent evidence regarding a 
relationship between the veteran's service and his anaplastic 
lymphoma.

All of the additional evidence submitted or obtained 
subsequent to the December 1998 decision is "new" in the 
sense that it consists of evidence which the RO did not have 
before it when issuing the December 1998 rating decision.  
However, the additional service personnel records do not show 
that the veteran served in Vietnam (or, as he served in the 
Navy, in off-shore waters of Vietnam) so as to warrant 
application of the presumptive provisions of 38 U.S.C.A. § 
1116.  None of the VA or private medical records submitted 
since December 1998 tend to show that anaplastic lymphoma was 
manifested in service, nor do they show that it was 
manifested in the first postservice year (to permit 
application of presumptive provisions for chronic disorders 
under 38 U.S.C.A. § 1112).  They are entirely negative for a 
medical opinion that relates the anaplastic lymphoma to 
service.  The textual evidence submitted by the veteran is 
"new" but is not material, as the veteran is not mentioned 
at all.  This evidence does not link the veteran's anaplastic 
lymphoma to active duty in any way.

The veteran's written assertions and testimony to the effect 
that he may have been exposed to Agent Orange that had 
adhered to the surface of an airplane that was recovered from 
the sea when he served aboard the USS Snelling does not 
constitute competent evidence; his assertions are based on 
conjecture and are unsupported by any official records.  The 
same holds for his speculation that 55 gallon drums on the 
deck of the ship held Agent Orange.  His argument that the 
anaplastic lymphoma may have resulted from his exposure to 
lead based paint aboard the vessel likewise is not competent 
evidence.  As a layperson, he lacks the requisite (medical) 
expertise to link a medical condition to specified cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds that no item of additional evidence 
received subsequent to the RO's December 1998 decision bears 
directly and substantially upon the specific matter at hand, 
or is so significant that it must be considered in order to 
fairly decide the merits of the claim seeking service 
connection for anaplastic lymphoma.  Accordingly, the 
additional evidence is not "new and material evidence," and 
the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


